Exhibit 12 SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT FOUNDED 1866 GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE TOKYO WASHINGTON, DC April 30, 2007 BlackRock Global Dynamic Equity Fund 800 Scudders Mill Road Plainsboro, New Jersey08536 BlackRock Global Value Fund, Inc. 800 Scudders Mill Road Plainsboro, New Jersey08536 Re:Reorganization of BlackRock Global Dynamic Equity Fund and BlackRockGlobal Value Fund, Inc. Ladies and Gentlemen: You have requested our opinion as to certain Federal income tax consequences of (i) the acquisition by BlackRock Global Dynamic Equity Fund (“Acquiring Fund”), an open-end, registered management investment company organized as a Delaware statutory trust, of substantially all of the assets of BlackRock Global Value Fund, Inc. (“Target Fund”), an open-end, registered management investment company organized as a Maryland corporation, and the assumption by Acquiring Fund of the Stated Liabilities of Target Fund, and (ii)the simultaneous distribution of newly issued Investor A, Investor B, Investor C, Institutional and Class R shares of beneficial interest of Acquiring Fund, each with a par value of $0.10 per share (collectively, the “Acquiring Fund Shares”) to stockholders of Target Fund (the steps in (i) and (ii) collectively, the “Reorganization”).After the Reorganization, Target Fund will cease to operate, will have no assets remaining, will have final federal and state (if any) tax returns filed on its behalf and will have all of its shares cancelled under Maryland law. This opinion letter is furnished pursuant to Section 8.6 of the Agreement and Plan of Reorganization, dated as of February 12, 2007, by and between Acquiring Fund and Target Fund (the “Plan”).All terms used herein, unless otherwise defined, are used as defined in the Plan. In rendering our opinion, we have reviewed and relied upon (a) the Plan, (b) the Registration Statement on Form N-14 (File No. 333-139818) of BlackRock Global Dynamic Equity Fund, as amended to date (the “N-14 Registration Statement”), and (c) certain representations concerning the Reorganization made by Acquiring Fund and Target Fund in letters dated April 30, 2007 (the “Representations”). Based upon current law, including cases and administrative interpretations thereof and on the reviewed materials listed above, it is our opinion that: 1.The acquisition by Acquiring Fund of substantially all of the assets of Target Fund and the assumption by Acquiring Fund of the Stated Liabilities, as described in the Plan, will constitute a reorganization within the meaning of section368(a)(1) of the Internal Revenue Code of 1986, as amended (the “Code”), and Acquiring Fund and Target Fund will each be a “party to a reorganization” within the meaning of section 368(b) of the Code. BlackRock Global Dynamic Equity Fund BlackRock Global Value Fund, Inc. April 30, 2007 Page 2 2.In accordance with section 361(a) of the Code, Target Fund will not recognize any gain or loss either on the transfer of substantially all of its assets to Acquiring Fund in exchange solely for shares of its common stock and the assumption by Acquiring Fund of the Stated Liabilities or on the simultaneous distribution of such common stock to Target Fund stockholders. 3.Under section 1032 of the Code, Acquiring Fund will not recognize any gain or loss as a result of the acquisition by Acquiring Fund of substantially all of the assets of Target Fund in the Reorganization. 4.In accordance with section 354(a)(1) of the Code, stockholders of Target Fund will recognize no gain or loss on the exchange of their shares of Target Fund common stock solely for corresponding shares of Acquiring Fund common stock. 5.Under section 362(b) of the Code, the basis of the assets of Target Fund received by Acquiring Fund will be the same as the basis of such assets to Target Fund immediately before the Reorganization. 6.Under section 358 of the Code, the aggregate basis of the shares of Acquiring Fund common stock, including fractional shares, received by each stockholder of Target Fund will be the same as the aggregate basis of the shares of common stock of Target Fund exchanged pursuant to the Reorganization. 7.Under section 1223 of the Code, the holding period of the shares of Acquiring Fund common stock, including fractional shares, received in the Reorganization will include the holding period of the shares of Target Fund common stock exchanged pursuant to the Reorganization, provided that such shares of common stock were held as a capital asset on the date of the Reorganization. 8.Under section 1223 of the Code, the holding period of the assets acquired by Acquiring Fund from Target Fund will include the period during which such assets were held by Target Fund. 2 BlackRock Global Dynamic Equity Fund BlackRock Global Value Fund, Inc. April 30, 2007 Page 3 9.Pursuant to section 381 of the Code and section 1.381(a)-1 of the Income Tax Regulations, Acquiring Fund will succeed to and take into account the items of Target Fund described in section 381(c) of the Code, subject to the provisions and limitations specified in sections 381, 382, 383, and 384 of the Code and the regulations thereunder.Under section 381(b) of the Code, the tax year of Target Fund will end on the date of the Reorganization. Our opinion represents our best legal judgment with respect to the proper federal income tax treatment of the Reorganization, based on the facts contained in the Plan, the N-14 Registration Statement and the Representations.Our opinion assumes the accuracy of the facts as described in the Plan, the N-14 Registration Statement and the Representations and could be affected if any of the facts as so described are inaccurate. We are furnishing this opinion letter to the addressees hereof, solely for the benefit of such addressees in connection with the Reorganization.This opinion letter is not to be used, circulated, quoted or otherwise referred to for any other purpose. Very truly yours, /s/ Sidley Austin LLP 2
